Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 to 21 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 15 of U.S. Patent No. 10,475,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the anomalous transmission image property of the self-standing gallium nitride substrate and removing defective ones.  However, it would have been obvious to one of ordinary skill in the art that the patented claims would have the same property as now claimed noting the same orientations and that the instantly claimed product would inherently have similar orientation to that claimed creating the property.  Further, it is well within the skill of the art to test the self-standing gallium nitride substrate in order to remove ones that have defects such that the defects do not ruin further devices.
Claims 1, and 16 to 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 19  of U.S. Patent No. 11,038,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the anomalous transmission image property of the self-standing gallium nitride substrate and removing defective ones.  However, it would have been obvious to one of ordinary skill in the art that the patented claims would have the same property as now claimed noting the same orientations and that the instantly claimed product would inherently have similar orientation to that claimed creating the property.  Further, it is well within the skill of the art to test the self-standing gallium nitride substrate in order to remove ones that have defects such that the defects do not ruin further devices.
Claims 1 and 16 to 27  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 18 of U.S. Patent No. 11,031,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the specific defect of the self-standing gallium nitride substrate.  However, it would have been obvious to one of ordinary skill in the art that the patented claims would have the same property as now claimed noting the same orientations and that the instantly claimed product would inherently have similar orientation to that claimed creating the property.  Further, it is well within the skill of the art to test the self-standing gallium nitride substrate in order to remove ones that have defects such that the defects do not ruin further devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714